



December 4, 2008


Pure Biofuels Corp.
701 Brazos Street, Suite 1050
Austin, TX 78707


Ladies and Gentlemen:


Reference is made to the bridge loans made on December 4, 2008 to Pure Biofuels
Corp. (the “Borrower”) by Plainfield Peru I LLC (“Plainfield”) in the principal
amount of $500,000 and by FDS Corporation S.A (“FDS”) in the principal amount of
$1,000,000 (collectively, the “Bridge Loans”), which Bridge Loans are evidenced
by promissory notes dated December 4, 2008 (collectively, the “Notes”).
 
In connection with the making of the Bridge Loans, and for good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
1. Trimarine Corporation S.A. (“Trimarine”) shall provide to the Borrower and/or
or one or more of its existing majority-owned subsidiaries1, during the period
commencing on the date of the issuance of the Convertible Notes (as defined
below) and ending on the date two years subsequent to the date of such issuance,
access to and the ability to utilize, on terms and conditions satisfactory to
Plainfield in its sole reasonable discretion, Trimarine’s existing $40,000,000
working capital feedstock facility in an amount of not less than $40,000,000 for
the funding of the Borrower’s and/or one or more of its existing majority-owned
subsidiaries’ (listed in footnote 1) feedstock purchases in the ordinary course
of business, pursuant to documentation related thereto that is satisfactory in
form and substance to Plainfield in its sole reasonable discretion (the
“Trimarine Facility”).
 
2. The Borrower shall (a) provide documentation in form and substance
satisfactory to Plainfield and Trimarine in their reasonable discretion to the
extent Borrower enters into an agreement with Banco Internacional del Peru –
Interbank (“Interbank Peru”) pursuant to which Interbank Peru will provide term
loan financing for the Borrower and/or one or more of its existing
majority-owned subsidiaries (listed in footnote 1), as borrower(s), in a
principal amount of not less than $40,330,000 (the “Interbank Peru Financing”);
(b) use its commercially reasonable efforts to refinance the Trimarine Facility
by December 31, 2009 with a working capital facility obtained in the bank market
(the “Refinancing”) or, if after using commercially reasonable efforts the
Borrower is unable to consummate the Refinancing by such date, issue to
Trimarine duly authorized and validly issued seven-year warrants to purchase one
share of common stock par value $0.001 per share of the Borrower (the “Common
Stock”) for every $1.00 of principal amount outstanding under the Trimarine
Facility at December 31, 2009, at a strike price equal to 120% of the volume
weighted average price of the Common Stock for the sixty (60) trading days
immediately preceding December 31, 2009; provided, however, that the strike
price shall not be less than $0.20 per share of Common Stock and not greater
than $0.40 per share of Common Stock; and (c) cooperate fully with Plainfield
and FDS in order to promptly and fully carry out the terms and provisions of
this letter agreement and to execute and deliver such other agreements,
documents or instruments and take such other actions as may be reasonably
necessary or desirable to effectuate the terms of the Notes and the terms and
conditions contained in the letter agreement and the term sheet attached hereto
as Annex A.
 
__________________________
1 The existing majority-owned subsidiaries of the Borrower are as follows: Pure
Biofuels del Peru S.A.C., Palma Industrial S.A.C., Ecopalma S.A.C.,  Aceite
Pucallpa S.A.C., Palmas Tropicales S.A.C. Palmas De Oriente S.A.C. and Pucapalma
S.A.C.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Plainfield shall (a) purchase $22,500,000 in aggregate principal amount of
convertible notes (the “Convertible Notes”) from the Borrower on terms and
conditions identical to the existing convertible notes of the Borrower held by
Plainfield except for the additional terms contained in the term sheet attached
hereto as Annex A and (b) release its liens securing the Loans (as defined in
the Loan Agreement, dated as of September 12, 2007, as amended by amendments
dated as of March 26, 2008 and November 4, 2008, among the Borrower, Pure
Biofuels Del Peru S.A.C., Palma Industrial S.A.C., the other Credit Parties (as
defined therein) and Plainfield Special Situations Master Fund Limited (as
amended, the “Loan Agreement”)), in each case subject to and at such time as of
each of the following conditions precedent is satisfied:
 
(a) the Interbank Peru Facility shall be in full force and effect, pursuant to
documents that are satisfactory in form and substance to Plainfield in its sole
reasonable discretion;
 
(b) all of the Loans under the Loan Agreement shall have been repaid in full;
 
(c) either (i) the Bridge Loans shall have been repaid in full substantially
simultaneously out of a portion of the proceeds from the purchase of the
Convertible Notes or (ii) additional warrants shall be issued to Plainfield and
FDS pursuant to the terms of the Notes and the Bridge Loans shall be converted,
at the option of the respective payee, into either (A) a note evidencing a
three-month term loan, or (B) the common stock of the Borrower, both option (A)
and (B) pursuant to the terms of the Notes;
 
(d) the Borrower and/or one or more of its existing majority-owned subsidiaries
(listed in footnote 1) shall have access to the Trimarine Facility (as described
in paragraph 1 above) and the ability to utilize it, on terms and conditions
satisfactory to Plainfield in its sole reasonable discretion, for the funding of
the Borrower’s and/or one or more of its majority-owned subsidiaries’ (listed in
footnote 1) feedstock purchases in the ordinary course of business, pursuant to
documents that are satisfactory in form and substance to Plainfield in its sole
reasonable discretion;
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(e) the Convertible Notes shall have been executed and delivered and be in full
force and effect, pursuant to documents that are satisfactory in form and
substance to Plainfield in its sole reasonable discretion; and
 
(f) Plainfield shall have received evidence satisfactory to it in its sole
reasonable discretion that no potential or actual events of default exist under
the Trimarine Facility, the Interbank Peru Facility, the Refinancing or the
Convertible Notes.
 
4. No failure or delay on the part of any party hereto in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy
hereunder.
 
5. All notices, demands, requests, consents, approvals or other communications
(collectively, “Notices”) required or permitted to be given hereunder or which
are given with respect to this letter agreement shall be in writing and shall be
personally served, delivered by reputable air courier service with charges
prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice.  Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile.  Notice otherwise sent as provided herein shall be deemed
given on the next business day following delivery of such notice to a reputable
air courier service.  Notices shall be delivered as follows:
 
If to the Borrower:
Pure Biofuels Corp.
 
Av. Canaval y Moreyra 380 of 402
 
San Isidro, Lima
 
Peru
   
Attention:
Luis Goyzueta
 
Telephone:
+511-221-7365
 
Facsimile:
+511-221-7347
     
with a copy to:
Pure Biofuels Corp.
 
1250 Connecticut Avenue, Suite 200
 
Washington DC, 20036
 
Attention:
Brian Alperstein
 
Telephone:
202-261-3520
 
Facsimile:
202-261 3523



 
- 3 -

--------------------------------------------------------------------------------

 
 
And to:
DLA Piper LLP (US)
 
1251 Avenue of the Americas
 
New York, NY 10020-1104
 
Attn:
Daniel I. Goldberg, Esq.
 
Telephone:
212-335-4966
 
Facsimile:
212-884-8466
     
if to Plainfield:
Plainfield Peru I LLC
 
c/o Plainfield Asset Management LLC
 
55 Railroad Avenue
 
Greenwich, CT 06830
 
Attention:
General Counsel
 
Telephone:
203-302-1700
 
Facsimile:
203-302-1779
     
with a copy to:
White & Case LLP
 
1155 Avenue of the Americas
 
New York, New York  10036
 
Attn:
Thomas P. Higgins, Esq.
 
Telephone:
212-819-8813
 
Facsimile:
212-354-8113
     
if to FDS:
FDS Corporation S.A.
 
Via España 122 piso 14,
 
Edificio Banco de Boston,
 
Ciudad de Panamá,
 
Republica de Panamá
 
Telephone:
786-866-8858
 
Facsimile:
240-536-6079
     
with a copy to:
Estudio Muñiz
 
Att: Jorge Zuñiga
 
Las Begonias 475, 6º Piso, Lima 27, Perú
 
Telephone:
51-1-611-7000 ext. 6137
 
Facsimile:
51-1-611-7010 or  51-1-611-7020
     
if to Trimarine:
Trimarine Corporation S.A.
 
Calle Bolivar 472 of 304 Miraflores, Lima Peru
 
Apartado 0823-05658 Panamá
 
Telephone:
511-445-4847
 
Facsimile:
511-241-1751
     
with a copy to:
Estudio Muñiz
 
Att: Jorge Zuñiga
 
Las Begonias 475, 6º Piso, Lima 27, Perú
 
Telephone:
51-1-611-7000 ext. 6137
 
Facsimile:
51-1-611-7010 or  51-1-611-7020

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
6. No person, other than the parties hereto, shall have any rights under this
letter agreement.
 
7. This letter agreement may be executed in one or more counterparts each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
 
8. No amendment, supplement, modification, waiver or termination of this letter
agreement shall be effective against a party against whom the enforcement of
such amendment, supplement, modification, waiver or termination is asserted,
unless such amendment, supplement, modification, waiver or termination was made
in a writing signed by such party.
 
9. In case any one or more of the provisions contained in this letter agreement,
or any application thereof, shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein, and any other application thereof, shall not in any way be
affected or impaired thereby.
 
10. This letter agreement shall be construed in accordance with and governed by
the laws of the State of Nevada.
 
11. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A JURY TRIAL IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT.
 
12. Subject to the terms and conditions of Section 3 hereof, the definitive
agreements providing for the Trimarine Facility, the issuance of the Convertible
Notes and the transactions contemplated by this letter agreement shall contain
such representations, warranties, covenants, agreements, indemnities, conditions
and undertakings as are customary for transactions of this nature.
 
[Signatures on next page]
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has duly executed and delivered this
letter agreement on the date first above written.
 

 
Sincerely yours,
       
FDS CORPORATION S.A.
           
By:
             
 
Name:
   
Title:
         
TRIMARINE CORPORATION S.A.
            By:             
Name:
   
Title:
         
PURE BIOFUELS CORP.
             
By:
          
 
Name:
   
Title:
         
PLAINFIELD PERU I LLC
           
By:
          
 
Name:
   
Title:
 

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Annex A


Convertible Notes Term Sheet




Capitalized terms used but not defined in this Annex A shall have the meanings
ascribed to such terms elsewhere in the letter agreement.
 
Permitted Prepayment:
The Borrower may prepay the Convertible Notes without penalty.
   
Conversion:
The Convertible Notes shall be convertible at the option of Plainfield into
shares of Common Stock at any time on or after January 1, 2010.
   
Additional Warrants:
In the event the Convertible Notes are not repaid prior to December 31, 2009,
the Borrower shall issue to Plainfield on December 31, 2009, duly authorized and
validly issued seven-year warrants to purchase one share of Common Stock for
every $1.00 principal amount of Convertible Notes outstanding, at a strike price
equal to 120% of the volume weighted average price of the Common Stock for the
sixty (60) trading days immediately preceding December 31, 2009; provided,
however, that the strike price shall not be less than $0.20 per share of Common
Stock and not greater than $0.40 per share of Common Stock.

 
 
- 7 -

--------------------------------------------------------------------------------

 